FILE COPY




                               CAUSE NO. 12-14-00040-CR
                             IN THE COURT OF APPEALS
                   TWELFTH COURT OF APPEALS DISTRICT
                                       TYLER, TEXAS


LAWRENCE K. WALKER, JR.,                      }       APPEALED FROM 114TH
APPELLANT

V.                                            }       DISTRICT COURT IN AND FOR

THE STATE OF TEXAS,                           }       SMITH COUNTY, TEXAS
APPELLEE


                                             ORDER
       THIS DAY came on to considered Appellant’s Motion for Extension of Time to File Pro
Se Brief filed herein and the notice to the court of appeals from the trial court dated December
30, 2014, and the same being inspected,
       It is hereby ORDERED that said motion be, and hereby is, remanded to the trial court for
a recommendation, after conducting a hearing, concerning the date for filing Appellant’s Pro Se
Response to Anders brief. (a copy of the motion is attached hereto)
       IT IS FURTHER ORDERED that in making such recommendation the trial court shall
consider the appellant's receipt of a paper copy of the appellate record provided by this court, the
amount of time the appellant has spent reviewing the record, the purpose of a pro se response to
an Anders brief as stated in Stelbacky v. State, 225 S.W.3d 583, 586 (Tex. App. - Amarillo 2000,
no pet.), and any other factors deemed relevant by the trial court..
       It is FINALLY ORDERED that a supplemental record containing the court’s findings of
fact and recommendation and any appropriate order(s) attendant thereto be certified to this Court
on or before February 5, 2015. Because the documents described in the trial court’s December
30, 2014 notice are outside the appellate record, they are not germane to this appeal.
Accordingly, we take no further action on the trial court’s notice.
                                                                                FILE COPY


       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the
16th day of January 2015, A.D.
                                                CATHY S. LUSK, CLERK
                                                12TH COURT OF APPEALS


                                                By: ________________________________
                                                Katrina McClenny, Chief Deputy Clerk